MEMORANDUM **
Appellees’ unopposed motion to dismiss is construed as a motion for summary affirmance. A review of the record and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Appellant did not present his claim to the agency before he filed his complaint in district court as required by the Federal Tort Claims Act. See 28 U.S.C. § 2675(a) (providing that an “action shall not be instituted upon a claim against the United States for money damages” unless a claimant has first exhausted administrative remedies).
Accordingly, appellees’ motion for summary affirmance is granted, and we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.